        Case 3:21-mj-01014-JRK Document 2 Filed 01/12/21 Page 1 of 2 PageID 7


                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                JACKSONVILLE DIVISION


UNITED STATES OF AMERICA

-vs-                                                        Case No.    3:21-mj-1014-JRK

DOUGLAS ALLEN TERRELL                             Defense Atty: Waffa Hanania, Esquire
                                                      AUSA: Michael Coolican, Esquire



JUDGE             James R. Klindt               DATE AND TIME      1/12/2021
                  U. S. Magistrate Judge                           11:34 a.m. – 11:47 a.m.
DEPUTY CLERK Megan Chaddock                     TAPE/              Digital
                                                REPORTER
INTERPRETER       None Present                  PRETRIAL/          Anthony Forde
                                                PROBATION



                                     CLERK’S MINUTES

PROCEEDINGS: INITIAL APPEARANCE VOSR – (EASTERN DISTRICT OF
TENNESSEE)

Court requested presence of counsel for possible appointment. Waffa Hanania is present.

Defendant arrested today on a Petition for Warrant or Summons for Offender Under
Supervision out of the Eastern District of Tennessee.

Defendant advised of rights, alleged violations and penalties.

Defendant requested court appointed counsel. Deft. Placed under oath and questioned
regarding financial condition. Court appoints the Federal Public Defender.

Order to enter.

Defendant advised of his right to an identity hearing.

Defense counsel advised the Court that Defendant desires to waive his identity and
detention hearings, reserving his right to a detention and preliminary hearing in the
Southern District of Florida.

Defendant placed under oath and questioned regarding waiving such rights.

                                                                   [Continued to Page Two]
        Case 3:21-mj-01014-JRK Document 2 Filed 01/12/21 Page 2 of 2 PageID 8

United States v. Douglas Allen Terrell
Case No.: 3:21-mj-1014-JRK
Page Two
_____________________________________________________________________________________

The Court finds that Defendant knowingly, intelligently, voluntarily, and freely waived his
right to an identity hearing and a detention hearing, reserving his right to a detention and
preliminary hearing in the Eastern District of Tennessee.

Order to enter.

Defendant is detained and shall be transported to the Eastern District of Tennessee.

Order of Commitment to enter.

Future hearings to be set by Magistrate Judge and/or District Judge in the charging
district.

FILED IN OPEN COURT:
    WAIVER OF RULE 32.1 HEARING
